DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 4, 6 – 13, 15 – 24 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (identifying a pattern of at least one occurrence of time-separated first and second distinctive feature values of first and second feature values, respectively, in at least two different frequency bands of an electronic representation of an audio signal of speech that includes voiced and unvoiced phonemes and noise, the identifying including associating the first distinctive feature values with the voiced phonemes and the second distinctive feature values with the unvoiced phonemes, the first and second distinctive feature values representing information distinguishing the speech from the noise, the time-separated first and second distinctive feature values being non-overlapping, temporally, in the at least two different frequency bands, the identifying including computing phase differences between first modulated signal components of the electronic representation of the audio signal in a first frequency band of the at least two different frequency bands and second modulated signal components of the electronic representation of the audio signal in a second frequency band of the at least two different frequency bands, the first frequency band lower in frequency relative to the second frequency band; producing a speech detection result for a given frame of the electronic representation of the audio signal based on the pattern identified, the 

Applicant teaches (producing a speech detection result for a given frame of the electronic representation of the audio signal based on the pattern identified, the speech detection result indicating a likelihood of a presence of the speech in the given frame, wherein the speech detection result is a first speech detection result indicating the likelihood of the presence of the speech in the given frame, wherein the producing includes combining the first speech detection result with a second speech detection result indicating the likelihood of the presence of the speech in the given frame to produce a combined speech detection result indicating the likelihood of the presence of the speech in the given frame with improved robustness against false-alarms during absence of speech relative to the first speech detection result and the second speech detection result, wherein the combined speech detection result prevents an indication that the speech is present in the given frame in an event the first speech detection result indicates that the likelihood of the presence of the speech is not present at the given frame or during frames previous to the given frame, and wherein the combining employs the second speech detection result to detect an end of the speech in the electronic representation of the audio signal.). These limitations in conjunction with other limitations of the dependent and independent claims 21 - 24 were not shown by, would 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658